Title: Richard Cranch and John Adams to Mary Smith, 30 December 1761
From: Cranch, Richard,Adams, John
To: Cranch, Mary Smith


     
      Dear Miss Polly
      Germantown Decr. 30th. 1761
     
     I was at Boston yesterday and saw your Brother who was well. I have but a moments notice of an oportunity of sending to you the enclos’d which I took at your Unkle Edwards’s.
     
      I am, with compliments to your Family, your affectionate humble Servt.,
      R: Cranch
     
     
     
      Dr. Ditto
     
     Here we are Dick and Jack as happy as the Wickedness and folly of this World will allow Phylosophers to be: our good Wishes are pour’d forth for the felicity of you, your family and Neighbours.—My—I dont know what—to Mrs. Nabby. Tell her I hear she’s about commencing a most loyal subject to young George—and altho my Allegiance has been hitherto inviolate I shall endeavour, all in my Power to foment Rebellion.
     
      J. Adams
     
    